DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s arguments and amendments filed on 10/11/2022. Applicant amended claims 1–3, 5–9, 11, 13, 15–17, and 19. Claims 1–19 are pending and are examined below.
Continued examination under 37 CFR § 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/11/2022 has been entered.
Response to remarks and arguments
Applicant’s remarks filed on 10/11/2022 acknowledge and do not challenge the claim interpretations under 35 U.S.C. § 112(f). Accordingly, the claim interpretations under § 112(f) are maintained.
Applicant’s amendments filed on 10/11/2022 obviate the claim objections. Accordingly, the claim objections are withdrawn.
Applicant’s amendments and arguments filed on 10/11/2022 in regards to the claim rejections under 35 U.S.C. § 112(a) pertaining to the amended claim limitation “controlling an autonomous travelling operation of the ego vehicle based on the third SGM model as the computer model of the environment of the ego vehicle” have been fully considered but are unpersuasive.
	In regards to the amended claim limitation “controlling an autonomous travelling operation of the ego vehicle based on the third SGM model as the computer model of the environment of the ego vehicle” as recited in independent claim 1, Applicant points to paragraphs 3–4 and 75 of the disclosure as providing support for the claim limitation. Applicant explains that one of ordinary skill in the art would have reasonably concluded that the autonomous driving controlled by computing device 300 is done according to the environmental model produced by the described method.
	Examiner respectfully disagrees. First, the disclosure does not provide an explicit connection to the generation of the third SGM model and the autonomous driving controlled by the computing device 300. At most, the disclosure indicates that the computing device 300 can be configured to control “the traveling and operation of the vehicle” (Disclosure PGPUB, ¶ 75). However, there is no indication that this control is based on any data, model, or the like; never mind an indication that the control is based on a generated third SGM model. Contrary to Applicant’s arguments, paragraphs 3–4, 75, and the background section of the application suggest that the claimed invention is only directed to building maps. Indeed, paragraphs 4–7 (referring to the PGPUB) establish that the claimed invention is directed to generating maps and models; here, there is no discussion about autonomous control. Hence, the disclosure does not enable an embodiment in which the control of an ego vehicle is performed based on a generated third SGM model. 
	Second, an autonomous travelling operation of the ego vehicle is a term that is not supported by the originally-filed disclosure. Namely, there is no definition of an autonomous travelling operation of the ego vehicle in the disclosure, and the term is broad enough to encompass embodiments that go beyond the disclosed control of an ego vehicle (e.g., an autonomous travelling operation can correspond to automatically joining a vehicle platoon). Thus, performing an autonomous travelling operation of the ego vehicle is an embodiment that is not supported by the originally-filed disclosure.
	Given that the disclosure lacks the explicit enablement of the embodiment in which the control of an ego vehicle is performed based on a generated third SGM model and that performing an autonomous travelling operation of the ego vehicle is an embodiment that is not supported by the originally-filed disclosure, the claim limitation of “controlling an autonomous travelling operation of the ego vehicle based on the third SGM model as the computer model of the environment of the ego vehicle” is not supported by the disclosure. Indeed, the above analysis shows that the notion that one of ordinary skill in the art would have reasonably concluded that the above claim limitation is supported by the disclosure is inaccurate.
	Accordingly, the rejections of claim 1 and its dependents under § 112(a) are maintained. By way of similar subject matter, the rejections of independent claim 11 and its dependents and independent claim 19 under § 112(a) are also maintained. 
Applicant’s arguments filed on 10/11/2022 in regards to the claim rejections under 35 U.S.C. § 112(a) pertaining to the claim limitation of a “control module” are persuasive. Accordingly, the claim rejections under § 112(a) pertaining to the claim limitation of a “control module” are withdrawn.
Applicant’s amendments filed on 10/11/2022 obviate the claim rejections under 35 U.S.C. § 112(b). Accordingly, the rejections under § 112(b) are withdrawn.
Applicant’s arguments and amendments filed on 10/11/2022 in regards to claim rejections under 35 U.S.C. § 101 have been fully considered but are unpersuasive.
	Applicant argues that the addition of “controlling an autonomous travelling operation of the ego vehicle based on the third SGM model as the computer model of the environment of the ego vehicle” to claim 1 renders the claim as patent-eligible because said claim limitation is geared towards the active control of a vehicle.
	Examiner respectfully disagrees. As shown above, the term “autonomous travelling operation” is (1) not a term that is defined in the disclosure, and (2) a broad term that encompasses embodiments that do not necessarily correspond to the control of an ego vehicle. For example, the broadest reasonable interpretation of an autonomous travelling operation can correspond to providing a notification to a driver that autonomous driving can be enabled. Given that the broadest reasonable interpretation of an autonomous travelling operation does not necessarily correspond to vehicle control, the broadest reasonable interpretation of the entire claim encompasses patent-ineligible subject matter. In other words, the extra-solution activity of performing an autonomous travelling operation does not render the recited abstract idea of a mental process as patent-eligible. 
	Accordingly, the rejections of claim 1 and its dependents under § 101 are maintained. By way of similar subject matter, the rejections of independent claim 11 and its dependents and independent claim 19 under § 101 are also maintained. 
Applicant’s arguments and amendments filed on 10/11/2022 in regards to claim rejections under 35 U.S.C. § 103 have been fully considered but are not persuasive.
	In regards to claim 1, Applicant argues that Michael fails to disclose “receiving, from a non-ego vehicle, a second SGM model corresponding to a second geographic region of the environment in which the non-ego vehicle is located.” Particularly, Applicant indicates that the global HGMM of Michael is built upon the locations that an ego-vehicle has already visited; in other words, the global HGMM does not correspond to a model of a non-ego vehicle. 
	Applicant further argues that Filev does not cure this deficiency because Filev neither teaches nor suggests that its model is a local or global HGMM of a non-ego vehicle. Applicant argues that said teaching is necessary because Michael does not disclose either a global or a local HGMM of a non-ego vehicle. 
	Additionally, Applicant argues that the incorporation of Eckart into the combination of Michael and Filev constitutes impermissible hindsight because said incorporation allegedly requires the further modification of a feature taken from a secondary reference.
	Furthermore, Applicant argues that Michael does not disclose “constructing a third SGM model from the first SGM model and the second SGM model, the third SGM model corresponding to the first geographic region and the second geographic region of the environment” because the Applicant alleges that the Michael’s combination of the local and global HGMM models is not akin to combining the first and second SGM models of the claims, and that Filev and Eckart do not cure this deficiency. 
	Examiner respectfully disagrees that Michael and Filev fails to explicitly disclose “receiving, from a non-ego vehicle, a second SGM model corresponding to a second geographic region of the environment in which the non-ego vehicle is located.” Michael discloses receiving a second GMM model corresponding to a second geographic region of the environment: 
The [Hierarchical Gaussian Mixture (HGMM)] model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited (That is, the global model corresponds to a second Gaussian Mixture model that corresponds to a second part of the environment. Emphasis added; see at least ¶ 32 and FIGS. 1, 3.).
FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM. (That is, the first GMM and the second GMM—i.e., the local HGMM and the global HGMM, respectively—are received for the construction of a third Gaussian Mixture model—i.e., an updated global HGMM—based on the first and the second Gaussian Mixture models. See at least ¶ 45 and FIG. 5.).
Filev teaches receiving, from a non-ego vehicle, a second model which pertains to a second geographic region of the environment in which the non-ego vehicle is located: “The second vehicle 18 computer 30 may be programmed to provide models … related to the operation of the second vehicle 18 to the first vehicle 12 computer 20.” (See at least ¶ 23 and FIG. 5A. See also FIG. 1 which shows that the models of the second vehicle necessarily pertain to a second geographic region of the environment in which the non-ego vehicle is located.). One of ordinary skill in the art would have been motivated to incorporate the feature of Filev into the invention of Michael because having a non-ego vehicle provide a global GMM (i.e., a second GMM) is a useful feature in the art for constructing a third GMM which encompasses a first and a second GMM. Here, Filev’s non-ego vehicle serves as a substitute for Michael’s ego vehicle in the provision of the second GMM. Filev’s incorporation into Michael enhances modeling by expanding both the range and redundancy of modelling an environment. Moreover, Filev’s feature represents a simple substitution of one known element (an ego vehicle) for another (a non-ego vehicle) to obtain predictable results; hence, the feature as taught by Filev is obvious. See MPEP 2141(III).
	Continuing, Examiner respectfully disagrees that the incorporation of Eckart into the combination of Michael and Filev constitutes impermissible hindsight. On impermissible hindsight, the MPEP explains, 
[A]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper (Emphasis added; MPEP 2145(X). See also reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).).
In this regard, the incorporation of the SGM taught by Eckart into the combination of Michael and Filev meets these standards for performing a proper reconstruction. That is, the rationale to integrate Eckart into the combination of Michael and Filev is based on knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made as the cited prior art were all available at said time, and the rationale does not include knowledge gleaned only from applicant’s disclosure; the rationale takes into account knowledge from the cited prior art as well. As a matter of fact, the incorporation of Eckart into the combination of Michael and Filev corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Eckart is obvious. See MPEP 2141(III).
	Finally, Examiner respectfully disagrees that the combination of Michael, Filev, and Eckart does not disclose “constructing a third SGM model from the first SGM model and the second SGM model, the third SGM model corresponding to the first geographic region and the second geographic region of the environment.” Michael discloses constructing a third GGM from the first GGM and the second GGM, the third GGM corresponding to the first geographic region and the second geographic region of the environment:
FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM. (That is, the first GMM and the second GMM—i.e., the local HGMM and the global HGMM, respectively—are received for the construction of a third Gaussian Mixture model—i.e., an updated global HGMM—based on the first and the second Gaussian Mixture models. See at least ¶ 45 and FIG. 5.).
Filev teaches receiving, from a non-ego vehicle, a second model which pertains to a second geographic region of the environment in which the non-ego vehicle is located (See above). Eckart teaches a Signatured Gaussian Mixture model:
A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). (That is, a GMM in a GMM hierarchy is associated with a number of mixels with corresponding parameters. See at least ¶¶ 24–25, 110, FIG. 8.)
A ‘flatness’ [i.e., a signature] of the probabilistic occupancy map is determined. Flatness refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. (That is, based on the mixels of a GMM—in which the mixels contain parameters such as the covariance matrix—a GMM is associated with a property of flatness, which corresponds to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) is generated. Emphasis added; see at least ¶ 104). 
Thus, the combination of Michael, Filev, and Eckart yields the above claim limitation at issue, and one of ordinary skill in the art would have been motivated to make said combination for at least the motivations outlined above. 
	Accordingly, the rejections of claim 1 and its dependents under § 103 are maintained. By way of similar subject matter, the rejections of independent claim 11 and its dependents and independent claim 19 under § 101 are also maintained. 
Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a generating module,” “a receiving module”, and “a constructing module” in claims 11–19; “a control module” in claims 11–18; “a first localization module” in claims 14–18; and “a second localization module” in claims 17–18. 
	The corresponding structure described in the specification as performing the claimed function at least includes:
Generating module: “The generating module 220 of the aforementioned device 200 may, for example, be implemented by the processor 304” (¶ 79);
Receiving module: “Other modules of the aforementioned device 200 may also, for example, be implemented by the processor 304” (¶ 79; see also FIG. 7 which shows that receiving module 240 is part of device 200);
Constructing module: “The constructing module 260 of the aforementioned device 200 may, for example, be implemented by the processor 304.” (¶ 79);
Control module: “When the computing device 300 is used as an on-vehicle device, it may also be connected to other facilities … for controlling the traveling and operation of the vehicle” (¶ 75);
First localization module: “Other modules of the aforementioned device 200 may also, for example, be implemented by the processor 304” (¶ 79; see also FIG. 7 which shows that first localization module 230 is part of device 200); and
Second localization module: “Other modules of the aforementioned device 200 may also, for example, be implemented by the processor 304” (¶ 79; see also FIG. 7 which shows that receiving module 250 is part of device 200).
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.
Claim rejections—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, claim limitation “controlling an autonomous travelling operation of the ego vehicle based on the third SGM model as the computer model of the environment of the ego vehicle” is new matter that is not supported by the originally-filed disclosure. First, the disclosure does not provide an explicit connection to the generation of the third SGM model and the autonomous driving controlled by the computing device 300. At most, the disclosure indicates that the computing device 300 can be configured to control “the traveling and operation of the vehicle” (Disclosure PGPUB, ¶ 75). However, there is no indication that this control is based on any data, model, or the like; never mind an indication that the control is based on a generated third SGM model. Hence, the disclosure does not enable an embodiment in which the control of an ego vehicle is performed based on a generated third SGM model. Second, an autonomous travelling operation of the ego vehicle is a term that is not supported by the originally-filed disclosure. Namely, there is no definition of an autonomous travelling operation of the ego vehicle in the disclosure, and the term is broad enough to encompass embodiments that go beyond the disclosed control of an ego vehicle (e.g., an autonomous travelling operation can correspond to automatically joining a vehicle platoon). Thus, performing an autonomous travelling operation of the ego vehicle is an embodiment that is not supported by the originally-filed disclosure. 
	Claims 2–10 are rejected based upon at least their dependency on claim 1. Independent claims 11 and 19 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences. Claims 12–18 are rejected based upon at least their dependency on claim 11.
	Accordingly, claims 1–19 are rejected under § 112(a).
Claim rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more.
	Independent claim 1 recites:
“generating a first Signatured Gaussian Mixture (SGM) model,”
“receiving … a second SGM model,”
“constructing a third SGM model,” and
“controlling an autonomous travelling operation.”
Independent claims 11 and 19 recite similar subject matter as claim 1 but for minor differences. 
The broadest reasonable interpretation of the claim limitations of generating a first SGM model and constructing a third SGM model encompass processes that can be performed in the human mind, or by a human using a pen and paper. That is, a human mind is capable of generating and constructing SGM models which represent an ego vehicle’s environment. Hence, the claim limitations recite mental processes which are considered by the courts as abstract ideas. See MPEP § 2106.04(a)(2)(III). Additionally, the claim limitations of (1) receiving a second SGM model and (2) controlling an autonomous travelling operation are directed towards insignificant extra-solution activity; limitation (1) pertains to the insignificant pre-solution activity of gathering data, and limitation (2) pertains to an insignificant post-solution activity.
	Going into more detail about the claim limitation of “controlling an autonomous travelling operation,” Examiner notes that this term is (i) not a term that is defined in the disclosure, and (ii) a broad term that encompasses embodiments that do not necessarily correspond to the control of an ego vehicle. For example, the broadest reasonable interpretation of an autonomous travelling operation can correspond to providing a notification to a driver that autonomous driving can be enabled. Given that the broadest reasonable interpretation of an autonomous travelling operation does not necessarily correspond to vehicle control, the broadest reasonable interpretation of the entire claim encompasses patent-ineligible subject matter. In other words, the extra-solution activity of performing an autonomous travelling operation does not render the recited abstract idea of a mental process as patent-eligible. 
	Moving on, the judicial exception is not integrated into a practical application. The claims recite generic computing components—i.e., a computer, a data processing device, a generating module, a receiving module, a constructing module, a control module, a data processing device, and a controller—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components. 
	Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
	Claims 2–10 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., generating a Gaussian Mixture model; generating at least one signature; generating the first SGM model; selecting the further vehicle; combining the first SGM model and the second SGM model; and mapping the first SGM model and the second SGM model—or insignificant pre-solution activity (e.g., gathering data)—i.e., obtaining first sensor data; obtaining localization information; and receiving the second SGM model. Claims 12–18 depend from claim 11, but do not render the claimed invention patent eligible for at least the same reasons as claims 2–10.
Accordingly, claims 1–19 are rejected under 35 U.S.C. § 101.
Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4, 11–14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Michael et al. (US20210279955A1) in view of Filev et al. (US20170253241A1) and in view of Eckart et al. (US20170249401A1).; from here on referred to as Michael, Filev, and Eckart, respectively. 

As to claim 1, Michael discloses a computer-implemented method for route guidance according to a computer model of an environment of a vehicle, comprising: 
	generating a first Gaussian Mixture model corresponding to a first geographic region of the environment in which the ego vehicle is located based on a first sensor data (“FIG. 3 shows … the methodology for the generation and update of the proposed Hierarchical Gaussian Mixture Model (HGMM). The model is divided into a local component [i.e., a first Gaussian Mixture model] that represents the region the system is currently observing and a global component which is the model for places the system has already visited.” That is, a local HGMM is analogous to a first Gaussian Mixture model (GMM) corresponding to a first geographic region of the environment. Emphasis added; see at least ¶ 32. “It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known.” That is, first sensor data corresponding to a first geographic region of the environment is obtained. See at least ¶ 54. “The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data.” That is, a local HGMM—i.e., a first GMM—is generated based on the first sensor data. See at least ¶ 55. See also FIG. 1.);
	receiving a second Gaussian mixture model corresponding to a second geographic region of the environment (“The [Hierarchical Gaussian Mixture (HGMM)] model is divided into a local component that represents the region the system is currently observing and a global component [i.e., a second Gaussian mixture model] which is the model for places the system has already visited.” That is, the global model is a second Gaussian Mixture model that corresponds to a second part of the environment. See at least ¶ 32 and FIGS. 1, 3. “FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM.” That is, the first GMM and the second GMM—i.e., the local HGMM and the global HGMM, respectively—are received for the construction of a third Gaussian Mixture model—i.e., an updated global HGMM—based on the first and the second Gaussian Mixture models. See at least ¶ 45 and FIG. 5.); and 
	constructing a third Gaussian mixture model from the first SGM model and the second SGM model, the third model corresponding to the first geographic region and the second geographic region of the environment (“FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM.” That is, the first GMM and the second GMM—i.e., the local HGMM and the global HGMM, respectively—are received for the construction of a third Gaussian Mixture model—i.e., an updated global HGMM—based on the first and the second Gaussian Mixture models. See at least ¶ 45 and FIG. 5.).
	Michael fails to explicitly disclose: 
	receiving, from a non-ego vehicle, a second model corresponding to a second geographic region of the environment in which the non-ego vehicle is located; and
	controlling an autonomous travelling operation of the ego vehicle based on a model.
	Nevertheless, Filev teaches: 
	receiving, from a non-ego vehicle, a second model corresponding to a second geographic region of the environment in which the non-ego vehicle is located (“The second vehicle 18 computer 30 may be programmed to provide models, … related to the operation of the second vehicle 18 to the first vehicle 12 computer 20.” See at least ¶ 23; see also FIG. 5A.); and 
	controlling an autonomous travelling operation of the ego vehicle based on a model received from a non-ego vehicle (“In the block 540, the computer 20 collects models … of the one or more second vehicles 18.” See at least ¶ 80. “Computer 20 includes the second vehicle 18 data collected in the blocks 535 and 540 when generating the first vehicle 12 operating variables.” That is, the model of at least one second vehicle is used to generate the first vehicle operating variables. See at least ¶ 84. “Upon generating the first vehicle 12 operating variables, the computer 20 may send instructions including the operating variables to the one or more controllers 26 in the first vehicle 12.” That is, control is performed based on the first vehicle operating variables, which were generated based on at least one obtained second model of a non-ego vehicle. See at least ¶ 85.).
	Michael discloses generating a Gaussian Mixture model based on a first sensor data of a first geographic region of the environment, receiving a second Gaussian Mixture model corresponding to a second geographic region of the environment, and constructing a third Gaussian mixture model comprising the first and the second model. Filev teaches receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model received from a non-ego vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the features of: controlling an autonomous travelling operation of the ego vehicle based on a model received from a non-ego vehicle; and controlling an autonomous travelling operation of the ego vehicle based on a model received from a non-ego vehicle, as taught by Filev, because first having a non-ego vehicle provide a global GMM (i.e., a second GMM) is a useful feature in the art for constructing a third GMM which encompasses a first and a second GMM. Here, Filev’s non-ego vehicle serves as a substitute for Michael’s ego vehicle in the provision of the second GMM. Filev’s incorporation into Michael enhances modeling by expanding both the range and redundancy of modelling an environment. Moreover, Filev’s feature represents a simple substitution of one known element (an ego vehicle) for another (a non-ego vehicle) to obtain predictable results; hence, the feature as taught by Filev is obvious. See MPEP 2141(III). Second, controlling an autonomous travelling operation based on a model received from a non-ego vehicle is a useful and well-known feature in the art for maneuvering an ego vehicle based on a more comprehensive view of the ego vehicle’s environment. Here, the incorporation of Filev corresponds to applying a known technique to improve a similar device in the same way; thus the feature as taught by Filev is obvious. See MPEP 2141(III).
	The combination of Michael and Filev fails to explicitly disclose a Signatured Gaussian Mixture (SGM) model.
	Nevertheless, Eckart teaches a Signatured Gaussian Mixture (SGM) model (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n).” That is, a GMM in a GMM hierarchy is associated with a number of mixels with corresponding parameters. See at least ¶¶ 24–25, 110, FIG. 8. “A ‘flatness’ of the probabilistic occupancy map is determined. Flatness refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map.” That is, the mixels contain parameters such as the covariance matrix, and based on the mixels of a GMM, the GMM can be associated with a property of flatness—i.e., a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) is generated. See at least ¶ 104.). 
	Michael discloses generating a Gaussian Mixture model based on a first sensor data of a first geographic region of the environment, receiving a second Gaussian Mixture model corresponding to a second geographic region of the environment, and constructing a third Gaussian mixture model comprising the first and the second model. Filev teaches receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model received from a non-ego vehicle. Eckart teaches a Signatured Gaussian Mixture model (SGM). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Filev include the feature of: a Signatured Gaussian Mixture (SGM) model, as taught by Eckart, because an SGM is useful for classifying objects in an environmental model—e.g., type, reflectivity, and flatness. Said classification is useful for operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Therefore, the incorporation of Eckart into the combination of Michael and Filev corresponds to applying a known technique to improve a similar device in the same way; hence, the feature as taught by Eckart is obvious. See MPEP 2141(III).
	The combination of Michael, Filev, and Eckart fails to explicitly disclose: controlling an autonomous travelling operation of the ego vehicle based on the third SGM model as the computer model of the environment of the vehicle. However, the claim limitation is obvious in light of the combination of Michael, Filev, and Eckart. As shown above, Michael discloses a generation of a third Gaussian mixture model (GMM) for navigation purposes, Filev teaches control of an autonomous travelling operation based on a model received from a non-ego vehicle, and Eckart teaches a Signatured Gaussian Mixture (SGM) model. One of ordinary skill in the art before the effective filing date would have recognized that the control of an autonomous travelling operation based on a model received from a non-ego vehicle of Filev can be extended to be based on the generated third GMM of Michael. As the third GMM builds upon the second GMM to provide an expanded and updated view of the ego vehicle’s environment, the autonomous travelling operation may be performed in a safer and more efficient manner. With the teaching of Eckart, the third Gaussian mixture model becomes a third Signatured Gaussian Mixture model. Accordingly, the combination of Michael, Filev, and Eckart renders the feature of controlling a route guidance vehicle function based on the third SGM model as the computer model of the environment of the vehicle as obvious.
Independent claims 11 and 19 are rejected for at least the same reasons as claim 1 as the claims recite nearly identical subject matter but for minor differences.
As to claims 2 and 12, Michael discloses:
	obtaining the first sensor data representing the first geographic region of the environment (“It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known.” That is, first sensor data corresponding to a first part of the environment is obtained. See at least ¶ 54.); and
	generating a Gaussian Mixture model for the first geographic region of the environment based on the received sensor data; and generating the first Gaussian mixture model for representing the environment, wherein the model comprises the Gaussian Mixture model of the first geographic region of the environment (“The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data.” That is, a local HGMM—i.e., a first GMM—is generated based on the first sensor data. See at least ¶ 55. See also FIG. 1.).
	The combination of Michael and Filev fails to explicitly disclose:
	generating at least one signature for identifying elements in the environment, wherein the signature comprises properties of the elements; and generating the first SGM model for representing the environment, wherein the first SGM model comprises the Gaussian Mixture model of the first geographic region of the environment and the at least one signature.
	Nevertheless, Eckart teaches:
	generating at least one signature for identifying elements in the environment, wherein the signature comprises properties of the elements; and generating the first SGM model for representing the environment, wherein the first SGM model comprises the Gaussian Mixture model of the first part of the environment and the at least one signature (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n).” That is, a GMM in a GMM hierarchy is associated with a number of mixels with corresponding parameters. See at least ¶¶ 24–25, 110, FIG. 8. “A ‘flatness’ of the probabilistic occupancy map is determined. Flatness refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map.” That is, the mixels contain parameters such as the covariance matrix, and based on the mixels of a GMM, the GMM can be associated with a property of flatness—i.e., a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) is generated. See at least ¶ 104.).
	Michael discloses generating a Gaussian Mixture model based on a first sensor data of a first geographic region of the environment. Filev teaches receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model received from a non-ego vehicle.  Eckart teaches generating a signature for identifying elements in the environment, and generating a Signatured Gaussian Mixture model for representing the environment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Filev and include the feature of: generating at least one signature for identifying elements in the environment, wherein the signature comprises properties of the elements; and generating the first SGM model for representing the environment, wherein the first SGM model comprises the Gaussian Mixture model of the first geographic of the environment and the at least one signature, as taught by Eckart, because an SGM is useful for classifying objects in an environmental model—e.g., type, reflectivity, and flatness. Said classification is useful for operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Therefore, the incorporation of Eckart into the combination of Michael and Filev corresponds to applying a known technique to improve a similar device in the same way; hence, the feature as taught by Eckart is obvious. See MPEP 2141(III).
As to claims 3 and 13, Michael discloses: wherein the sensor data is received from a laser scanner (“It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known.” That is, sensor data may be obtained from a range sensor, which may be a laser scanner, a radar sensor, or the like. See at least ¶ 54.).
	Michael fails to explicitly disclose: wherein the sensor data is received from a laser scanner of the ego vehicle.
	Nevertheless, Filev teaches: wherein the sensor data is received from a laser scanner of the ego vehicle (“The first vehicle 12 includes one or more sensors 22 that are provided to collect data related … the environment in which the first vehicle 12 is operating …. Sensors 22 may include … LIDAR, radar.” See at least ¶ 14 and FIG. 2.).
	Michael discloses: wherein the sensor data is received from a laser scanner. Filev teaches: wherein the sensor data is received from a laser scanner of the  ego vehicle.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael with the feature of: wherein the sensor data is received from a laser scanner of the vehicle, as taught by Filev, because it is a well-known feature in the art of autonomous vehicles to receive sensor data from at least a laser scanner of a vehicle. Indeed, Michael discusses that its invention relates to the field of autonomous vehicles (See ¶ 3). Thus, one of ordinary skill in the art would have readily recognized that a laser scanner of a vehicle can be utilized in the invention of Michael.
As to claims 4 and 14, Michael discloses wherein the method further comprises obtaining localization information of the first model (“The observations acquired via sensors pertaining to the various modalities [e.g., the sensing modality corresponding to the local HGMM (i.e., first model)] are tied to a physical location in the environment.” That is, localization information of the first model is obtained. See at least ¶ 65.).
	The combination of Michael and Filev fails to explicitly disclose a first SGM model. However, as shown above Eckart teaches a Signatured Gaussian Mixture model (See at least 103 rejection of claim 1). Given the rationale to combine as set forth in at least the rejection of claim 1, the combination Michael, Filev, and Eckart discloses the first SGM model. 
Claims 5–10 and 15–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Michael, in view of Filev, and in view of Eckart as applied to claim 1 above, further in view of Gupta et al. (US20170016734A1; from here on referred to as Gupta).
As to claims 5 and 15, Michael discloses obtaining localization information of the second Gaussian mixture model (“The observations acquired via sensors pertaining to the various modalities [e.g., the sensing modality corresponding to the global HGMM (i.e., global model)] are tied to a physical location in the environment. These observations, obtained at some location in the past, can be leveraged as prior belief to infer a missing modality at the query location.” That is, localization information of the second model is obtained. See at least ¶ 65. Examiner notes that the observations may correspond to the first or the second GMM according to the temporality of said observations; in other words, novel observations are tied to the first model, and historical observations are tied to the second model.).
	Michael fails to explicitly disclose: receiving the second model from the non-ego vehicle.
	Nevertheless, Filev teaches: receiving the second model from the non-ego vehicle (“The second vehicle 18 computer 30 may be programmed to provide models, … related to the operation of the second vehicle 18 to the first vehicle 12 computer 20.” See at least ¶ 23; see also FIG. 5A.). 
	Michael discloses: obtaining localization information of the second Gaussian mixture model. Filev teaches: receiving the second model from the further vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of: receiving a second model from a non-ego vehicle, as taught by Filev, because Filev’s feature represents a simple substitution of one known element (an ego vehicle) for another (a non-ego vehicle) to obtain predictable results; hence, the feature as taught by Filev is obvious. See MPEP 2141(III).
	The combination of Michael and Filev fails to explicitly disclose a second SGM model. However, as shown above Eckart teaches a Signatured Gaussian Mixture model (See at least 103 rejection of claim 1). Given the rationale to combine as set forth in at least the rejection of claim 1, the combination Michael, Filev, and Eckart discloses the second SGM model.
	The combination of Michael, Filev, and Eckart fails to explicitly disclose: obtaining localization information of the second model from the non-ego vehicle.
	Nevertheless, Gupta teaches obtaining localization information of a second model from a non-ego second movable object (“A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area … shortly before … a first vehicle arriving at the intersection or target area …. a first vehicle … [may] model a target area and generate predictions accordingly for one or more other vehicles in the target area.” That is, localization information of a second model of the second non-ego movable object may be obtained from the second non-ego movable object. See at least ¶¶ 26–27; see also 29–30, 34–37, 40–47 FIGS. 3, 6.).
	Michael discloses obtaining localization information of the second model. Filev teaches receiving the second model from the non-ego vehicle. Eckart teaches an SGM model. Gupta teaches obtaining localization information of a second model from a non-ego second movable object. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael, Filev, and Eckart and include the feature of: obtaining localization information of the second model from the second movable object, as taught by Gupta, because obtaining localization information from a non-ego vehicle is a useful feature for enabling the dynamic capture of an expanded area of an environment. Here, the localization information may be used to update an environmental model, which may in turn be used for route guidance. As the incorporation of the feature taught by Gupta into the combination of Michael, Filev, and Eckart corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Gupta is obvious. See MPEP 2141(III).
As to claims 6 and 16, The combination of Michael and Filev fails to explicitly disclose a first and a second SGM model. However, as shown above Eckart teaches a Signatured Gaussian Mixture model (See at least 103 rejection of claim 1). Given the rationale to combine as set forth in at least the rejection of claim 1, the combination Michael, Filev, and Eckart discloses the first and the second SGM model.
	The combination of Michael, Filev, and Eckart fails to disclose selecting the second movable object according to the localization information of the first model and the localization information of the second model. 
	Nevertheless, Gupta teaches selecting the non-ego vehicle according to the localization information of the first model and the localization information of the second model (“A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area.” That is, a second movable object is selected according the localization information of the first model and the second model. See at least ¶ 26.).
	Michael discloses obtaining localization information of first and  second Gaussian mixture models. Filev teaches receiving a second model from a non-ego vehicle. Eckart teaches an SGM model. Gupta teaches selecting a non-ego vehicle according to the localization information of the first model and the localization information of the second model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael, Filev, and Eckart and include the feature of: selecting the further vehicle according to the localization information of the first model and the localization information of the second model, as taught by Gupta, because obtaining localization information from a non-ego vehicle is a useful feature for enabling the dynamic capture of an expanded area of an environment. Here, the localization information may be used to update an environmental model, which may in turn be used for route guidance. As the incorporation of the feature taught by Gupta into the combination of Michael, Filev, and Eckart corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Gupta is obvious. See MPEP 2141(III).
As to claim 7, the combination of Michael, Filev, and Eckart fails to explicitly disclose wherein the second geographic region of the environment corresponds to the environment of the non-ego vehicle. 
	Nevertheless, Gupta teaches wherein the second geographic of the environment corresponds to the environment of the non-ego vehicle (“A second vehicle may communicate to a first vehicle, features about an intersection which a first vehicle is approaching (e.g., using the fact that the second vehicle had access to the intersection prior to the first vehicle).” See at least ¶¶ 27, 94, FIGS. 3, 6.).
	Michael discloses obtaining localization information of first and  second Gaussian mixture models. Filev teaches receiving a second model from a non-ego vehicle. Eckart teaches an SGM model. Gupta teaches wherein the second part of the environment corresponds to the environment of the second movable object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael Filev, and Eckart and include the feature of: wherein the second geographic region of the environment corresponds to the environment of the further vehicle, as taught by Gupta, because obtaining localization information from a non-ego vehicle is a useful feature for enabling the dynamic capture of an expanded area of an environment. Here, the localization information may be used to update an environmental model, which may in turn be used for route guidance. As the incorporation of the feature taught by Gupta into the combination of Michael, Filev, and Eckart corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Gupta is obvious. See MPEP 2141(III).
As to claim 8, Michael fails to explicitly disclose wherein the second model is generated based on a second sensor data from a laser scanner of the non-ego vehicle.
	Nevertheless, Filev teaches obtaining second sensor data from a laser scanner of a further vehicle (“The first vehicle 12 includes one or more sensors 22 that are provided to collect data related … the environment in which the first vehicle 12 is operating …. Sensors 22 may include … LIDAR.” That is, a vehicle may be equipped with a laser scanner (i.e., LIDAR) as to construct a model. See at least ¶ 14 and FIG. 2. “As shown in FIG. 3, the second vehicles 18 include … sensors 32 …. the sensors 32 … may be similar respectively to the sensors 22 … as described with regard to first vehicle 12.” That is, a non-ego vehicle is equipped with LIDAR for the purposes of constructing a model. See at least ¶ 23 and FIG. 3.). 
	Michael discloses obtaining localization information of the second Gaussian mixture models. Filev teaches obtaining second sensor data from a laser scanner of a non-ego vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael with the feature of: obtaining second sensor data from a laser scanner of a further vehicle, as taught by Filev, because it is a well-known feature in the art of autonomous vehicles to receive sensor data from at least a laser scanner of a vehicle. Indeed, Michael discusses that its invention relates to the field of autonomous vehicles (See ¶ 3). Thus, one of ordinary skill in the art would have readily recognized that a laser scanner of a vehicle can be utilized in the invention of Michael.
	The combination of Michael and Filev fails to explicitly disclose a second SGM model. However, as shown above Eckart teaches a Signatured Gaussian Mixture model (See at least 103 rejection of claim 1). Given the rationale to combine as set forth in at least the rejection of claim 1, the combination Michael, Filev, and Eckart discloses the second SGM model.
	The combination of Michael, Filev, and Eckart fails to explicitly disclose: wherein the second model is generated based on a second sensor data from: a further laser scanner of the non-ego vehicle.
	Nevertheless, Gupta teaches wherein the second model is generated based on a second sensor data from: a laser scanner of the non-ego vehicle (“A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area …. a first vehicle … [may] model a target area and generate predictions accordingly for one or more other vehicles in the target area.” That is, localization information, which may include second sensor data, of a second model of the second movable object may be obtained from the second movable object. See at least ¶¶ 26–27; see also 29–30, 34–37, 40–47 FIGS. 3, 6. “The second vehicle may be equipped with one or more sensors or components, such as an image capture component or GPS component which enables the second vehicle to accurately provide a lane level location or position.” That is, at least a second (i.e., non-ego) image recording device obtains second sensor data for the construction of a second model. See at least ¶ 43.).
	Michael discloses obtaining localization information of the second Gaussian mixture models. Filev teaches obtaining second sensor data from a laser scanner of a non-ego vehicle. Eckart teaches an SGM model. Gupta teaches wherein the second model is generated based on a second sensor data from: a laser scanner of the non-ego vehicle
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael, Filev, and Eckart and include the feature of: wherein the second model is generated based on a second sensor data from: a laser scanner of the non-ego vehicle, as taught by Gupta, because obtaining second sensor data for modelling is useful for enabling the dynamic capture of an expanded area of an environment. Here, the localization information may be used to update an environmental model, which may in turn be used for route guidance. As the incorporation of the feature taught by Gupta into the combination of Michael, Filev, and Eckart corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Gupta is obvious. See MPEP 2141(III).
As to claims 9 and 17, Michael discloses: receiving localization information of the second Gaussian mixture model (“The observations acquired via sensors pertaining to the various modalities [e.g., the sensing modality corresponding to the global HGMM (i.e., global model)] are tied to a physical location in the environment. These observations, obtained at some location in the past, can be leveraged as prior belief to infer a missing modality at the query location.” That is, localization information of the second model is obtained. See at least ¶ 65. Examiner notes that the observations may correspond to the first or the second GMM according to the temporality of said observations; in other words, novel observations are tied to the first model, and historical observations are tied to the second model.).
	The combination of Michael and Filev fails to explicitly disclose a second SGM model. However, as shown above Eckart teaches a Signatured Gaussian Mixture model (See at least 103 rejection of claim 1). Given the rationale to combine as set forth in at least the rejection of claim 1, the combination Michael, Filev, and Eckart discloses the second SGM model.
	Nevertheless, Gupta teaches obtaining localization information of a second model from a non-ego second movable object (“A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area … shortly before … a first vehicle arriving at the intersection or target area …. a first vehicle … [may] model a target area and generate predictions accordingly for one or more other vehicles in the target area.” That is, localization information of a second model of the second non-ego movable object may be obtained from the second non-ego movable object. See at least ¶¶ 26–27; see also 29–30, 34–37, 40–47 FIGS. 3, 6.).
	Michael discloses obtaining localization information of the second model. Filev teaches receiving the second model from the non-ego vehicle. Eckart teaches an SGM model. Gupta teaches obtaining localization information of a second model from a non-ego second movable object. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael, Filev, and Eckart and include the feature of: obtaining localization information of the second model from the second movable object, as taught by Gupta, because obtaining localization information from a non-ego vehicle is a useful feature for enabling the dynamic capture of an expanded area of an environment. Here, the localization information may be used to update an environmental model, which may in turn be used for route guidance. As the incorporation of the feature taught by Gupta into the combination of Michael, Filev, and Eckart corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Gupta is obvious. See MPEP 2141(III).
As to claims 10 and 18, Michael discloses: wherein constructing the third model comprises combining the first model and the second model by mapping the first model and the second model according to the localization information of the first model and the localization information of the second model (“The [Hierarchical Gaussian Mixture (HGMM)] model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited.” That is, the global model is a second Gaussian Mixture model that corresponds to second localization information. See at least ¶ 32, FIG, 3. “FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM.” That is, if there is a novelty in a local HGMM, in which said novelty is tied to the local HGMM’s location, the local HGMM is mapped onto the global HGMM in accordance with both the local and the global HGMMs’ localization information. In other words, a third Gaussian Mixture model (i.e., the updated global HGMM) is constructed based on the mapping of the localization information of the first and the second Gaussian Mixture models (i.e., the old global HGMM and the local HGMM, respectively). See at least ¶ 45, FIG. 5). 
	The combination of Michael and Filev fails to explicitly disclose an SGM model. However, as shown above Eckart teaches a Signatured Gaussian Mixture model (See at least 103 rejection of claim 1). Given the rationale to combine as set forth in at least the rejection of claim 1, the combination Michael, Filev, and Eckart discloses the SGM model.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668